By the Court.

Benning, J.
delivering the opinion.
According to the exposition which the 35th rule of Court has received in practice, the attorney may make the showing for a continuance, when the party resides out of the county; And so is the common law. Tidd Prac. 722, H. Black. 637.
In the present case, James C. Christian was the principal in the note, and, though not himself sued, was defending the suit, which was against John M. Christian, a surety. Tuck*629er & Beall were the attorneys of James C., as the principal. He- then was a privy to the suit, and as such, would have been bound by the judgment, as between himself and John M. Christian.
This miade him occupy s,uch a relation to the suit, we think, as to give him, with respect to continuances, the rights which he would have had, if he had been a party to the suit.
He resided out of the county.
We think, therefore, that the case was one in which the attorneys might make the showing for a continuance. And therefore, we think, that the judgment of the Court below was erroneous.
Judgment reversed and new trial ordered.